DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
In view of the amendment filed on November 29, 2021, claims 1, 2, 16 and 19-20 have been amended and claim 21 has been added. Accordingly, claims 1-21 are pending and under examination.
The amendment to claim 16 overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Therefore, the rejection has been withdrawn.
The amendment to claim 19 to correct “the handle” to read “a handle” overcome the objection in the most recent Office. Therefore, the objection has been withdrawn.
The amendment to claims 1 and 20 overcome the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kensey (US 4,631,052). Therefore, the rejection has been withdrawn. Examiner notes that Kensey discloses shaft 140 of the turbine member 112 is disposed within the bore 176 of the cutter 162 to mount the cutter thereon (col. 9, ln 40-45: “The cutter 162 also includes a central hole 175 extending therethrough. The hole 175 includes an enlarged bore 176 which extends into the body of the cutter from the proximal face thereof. The shaft 140 of the turbine member 112 is disposed within the bore 176 to mount the cutter thereon.”) Thus, Kensey fails to disclose new limitation of an entirety of the turbine being located proximally of the rotatabe tissue-removing element.
However, further consideration of Kensey reference, examiner notes that the design intent of the shaft 140 is for transferring rotational motion of the turbine 112 to the cutter 162, thus, one of ordinary skill in the art will understand that the shaft 140 is acting as a drive shaft. Furthermore, examiner contends that one of ordinary skill in the art will understand that a drive shaft can be an integral part of a turbine or an integral part of cutter. Stockmeier (US 5,195,956) discloses the turbine 14 (Fig. 2) is mounted to the cutting tool 5 by a stiff shaft 3, which is an integral part of the cutting tool (see Detailed Description of The Preferred Embodiments). Therefore, claims 1 and 20 are rejected as being unpatentable over Kensey (US 4,631,052) in view of Stockmeier (US 5,195,956). The rejection is set forth in detail below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kensey (US 4,631,052) in view of Stockmeier (US 5,195,956).

 Referring to claim 1, Kensey discloses a tissue-removing catheter 100 (Figs. 1 and 8) for removing tissue in a body lumen, the tissue-removing catheter comprising: an elongate body 10 and 100 (see Fig. 1) having an axis and proximal and distal end portions spaced apart from one another along the axis, the elongate body being sized and shaped to be received in the body lumen; a turbine 112 and 114 (col. 7, ln 65-68: “The manifold assembly is shown clearly in FIGS. 8 and 13 and basically comprises a stationary body member 112 and a rotary turbine head 114. The turbine head 114 serves as the mount for the working head or cutter.”) fixed to the elongate body and disposed at an intermediate position between the proximal and distal end portions of the elongate body (the intermediate position has been interpreted as the portion that is lying between two extremes (i.e., distal and proximal ends). Examiner notes that the location at lead line 170 has been interpreted as the distal end of ); a rotatable tissue-removing element 162 (Fig. 8) at the distal end portion of the elongate body and operatively coupled to the turbine head 114 such that the turbine imparts rotation of the tissue-removing element (col. 9, ln 41-43: “The shaft 140 of the turbine member 112 is disposed within the bore 176 to mount the cutter thereon.”), the tissue-removing element being configured to remove the tissue from the body lumen as the tissue-removing element is rotated by the turbine. 
Kensey discloses the invention substantially as claimed except for disclosing an entirety of the turbine being located proximally of the rotatabe tissue-removing element. However, in the same field of endeavor, which is a tissue-removing catheter3, Stockmeier discloses the turbine 14 (Fig. 2) is mounted to the cutting tool 5 by a stiff shaft 3, which is an integral part of the cutting tool (see Detailed Description of The Preferred Embodiments). In view of Stockmeier’s teaching it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have made the shaft 140 of turbine member as an integral part with the cutter 162 then mechanically attached the proximal end of the shaft 140 to the turbine member since it has been held that mere reversal of such attachment does not require a leap of inventiveness (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Referring to claim 2, the modified catheter of Kensey discloses a tissue-removing catheter as set forth in claim 1, further comprising a guidewire lumen extending through The catheter 100 is then threaded down the guidewire 180, via the opening 175 in the cutter, the opening 141 in the manifold assembly, and the hollow interior of inner lumen 104, to a position wherein the cutter 162 is located immediately adjacent the proximal end of the restriction 20.”) 

Referring to claim 3, the modified catheter of Kensey discloses a tissue-removing catheter as set forth in claim 2, wherein the turbine 112 defines a guidewire port 120 for receiving the guidewire 180, the guidewire port defining the proximal end of the guidewire lumen (at lead line 141 as shown in Fig. 8 of Kensey reference). 

Referring to claim 4, the modified catheter of Kensey discloses a tissue-removing catheter as set forth in claim 1, wherein the turbine includes a rotor 114 and a stator (Kensey: shroud 150, Fig. 8; col. 8, ln 58-63: “The manifold assembly 110 is secured in place on the distal end of the catheter via the use of the heretofore identified fluid constraining means 111. That means basically comprises a shroud 150.”), the rotor configured to rotate about a drive axis of the turbine, the drive axis being coaxial with the axis of the elongate body (Kensey: col. 7, ln 65-68: “The manifold assembly is shown clearly in FIGS. 8 and 13 and basically comprises a stationary body member 112 and a rotary turbine head 114.”) 

Referring to claim 5, the modified catheter of Kensey discloses a tissue-removing catheter as set forth in claim 4, wherein the rotor 114 defines a portion of the guidewire lumen (at lead line 141 as shown in Fig. 8 of Kensey reference). 

Referring to claim 6, the modified catheter of Kensey discloses a tissue-removing catheter as set forth in claim 4, wherein the rotor is disposed in a rotor chamber defined by the stator 112 and is configured to rotate therein (Kensey: Fig. 8). 

Referring to claim 7, the modified catheter of Kensey discloses a tissue-removing catheter as set forth in claim 6, wherein the rotor includes at least one impeller 142 (Kensey: Fig.13). 

Referring to claim 8, the modified catheter of Kensey discloses a tissue-removing catheter as set forth in claim 6, wherein the rotor includes at least one blade 142 extending longitudinally along the rotor (Kensey: Fig. 13). 

Referring to claim 20, Kensey discloses a method of removing tissue in a body lumen, the method comprising: 
advancing an elongate body through the body lumen to position a distal end portion of the elongate body adjacent the tissue and a proximal end portion of the elongate body outside of the body lumen (Figs. 1 and 8; col. 9, ln 44-58).
using an actuator outside the body lumen to deliver a flow of propellant to a turbine mounted at an intermediate position between the proximal and distal end The fluid flows down the passage 106 in the direction of the arrows and is controlled by means (not shown) so that controlled positive pressure is applied to the manifold assembly… The fluid then accelerates through the communicating jet slots and exits those slots as plural jet streams, each extending at an acute angle to the longitudinal axis 123 of the catheter. These angularly directed jet streams impinge the turbine blades 142 disposed immediately adjacent thereto to impart rotary motion to the turbine head 114 and hence to the cutter 162 mounted thereon.”); and 
using the actuator outside the body lumen to control the flow of the propellant to the turbine to control the rotational speed and/or torque of the tissue-removing element (col. 9, ln 59 to col. 10, ln 5: “The fluid flows down the passage 106 in the direction of the arrows and is controlled by means (not shown) so that controlled positive pressure is applied to the manifold assembly.” Kensey discloses pressure of the fluid is controlled by a controlled means. Examiner notes that the rotational speed of the turbine 114 is dependent on the flow rate of the pressurized fluid and the flow rate of the pressurized fluid depended on the pressure gradient, thus, controlling of the pressure means controlling the speed of the turbine.)
Kensey discloses the invention substantially as claimed except for disclosing an entirety of the turbine being located proximally of the rotatabe tissue-removing element. However, in the same field of endeavor, which is a tissue-removing catheter3, Stockmeier discloses the turbine 14 (Fig. 2) is mounted to the cutting tool 5 by a stiff shaft 3, which is an integral part of the cutting tool (see Detailed Description of The Preferred Embodiments). In view of Stockmeier’s teaching it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to .

Claims 9-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kensey and Stockmeier as applied to claim 1 above and further in view of Keith et al. (US 5,667,490).

Referring to claims 9 and 19, Kensey discloses “The fluid flows down the passage 106 in the direction of the arrows and is controlled by means (not shown) so that controlled positive pressure is applied to the manifold assembly.” (Kensey: col. 9, ln 59-60). Thus, Kensey discloses a controller for controlling the pressure of the fluid is coupled to the catheter. The modified catheter of Kensey discloses the invention substantially as claimed except for disclosing a handle mounted to the proximal end portion of the elongate body and operable to deliver a flow of propellant to the turbine to rotate the rotor (claim 9) and wherein the handle further includes a selectively operable needle valve to control the flow of the propellant to the turbine and a selectively operable pressure regulator to control the pressure of the propellant (claim 19). 
 
Again referring to claims 9 and 19, however, in the same field of endeavor, which is a tissue-removing catheter, Keith discloses a handle 14 (Fig. 1) coupled to a proximal end of catheter and operable to deliver a flow of propellant to the turbine. Keith further 

Referring to claim 10, Kensey/Stockmeier/Keith discloses a tissue-removing catheter as set forth in claim 9, wherein the propellant flows proximally and distally within the rotor chamber when the flow of propellant is delivered to the turbine (Kensey: see arrows in passage 106 of Fig. 8). 

Referring to claim 11, Kensey/Stockmeier/Keith discloses a tissue-removing catheter as set forth in claim 9, wherein the propellant flows circumferentially around the rotor 114 in the rotor chamber when the flow of propellant is delivered to the turbine (Fig. 8 of Kensey reference shows rotor 114 is inside the chamber of shroud 150 and fluid is flowed from slot 132 (Fig. 13) to circumferentially around the rotor 114). Attention is directed to Fig. 3 of the present application. The figure shows intermediate cylindrical wall 160 provides an outer passageway for propellant to flow through the outer passageway then into the rotor 124. Examiner suggests Applicant to add the intermediate cylindrical wall and the outer passageway to claim 11 to differentiate claim 11 and Kensey reference. 

Referring to claim 12, Kensey/Stockmeier/Keith discloses a tissue removing catheter as set forth in claim 9, wherein the elongate body further includes a supply line extending between the handle and the turbine and configured to deliver the flow of propellant to the turbine from the handle (Kensey: col. 9, ln 58-60: “Fluid then is introduced into the passage 106 by means (not shown) from a point adjacent the proximal end thereof. The fluid flows down the passage 106 in the direction of the arrows and is controlled by means (not shown) so that controlled positive pressure is applied to the manifold assembly.” This means that the supply line 22 of the handle of Keith would extend through the handle to the proximal end of the catheter for delivering propellant to the turbine). 

Referring to claim 13, Kensey/Stockmeirer/Keith discloses a tissue removing catheter as set forth in claim 12, further comprising an exhaust fluidly connected to the turbine and configured to vent the propellant into the atmosphere surrounding the exhaust after at least a portion of the propellant flows through the turbine (Kensey: Fig. 8; col. 7, ln 59-63: “The fluid returns from the manifold assembly through the passage 108 forming the interior of lumen 104 through a location adjacent the proximal end of the catheter.” Based on this disclosure Examiner contends one of ordinary skill in the art would understand that the returned fluid will be store in a container at atmospheric pressure and discard later or recycle back to the turbine). 

Referring to claim 14, Kensey/Stockmeier/Keith discloses a tissue removing catheter as set forth in claim 13, wherein the elongate body further includes a return line 104 extending between the turbine and the exhaust and configured to transport the The fluid returns from the manifold assembly through the passage 108 forming the interior of lumen 104 through a location adjacent the proximal end of the catheter.” The proximal opening of lumen 104 has been interpreted as an exhaust). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kensey and Stockmeier in view of Keith et al. as applied to claims 9 and 14 above and further in view of Mung et al. (US 2014/00024945).

Referring to claim 15, Kensey/Stockmeier/Keith discloses a tissue removing catheter as set forth in claim 14 but fails to disclose wherein the exhaust imparts a vacuum on the turbine to facilitate the movement of the propellant through the turbine. 

Again referring to claim 15, However, Mung discloses vacuum means can be mechanical means or a gas-powered by a high-pressure canister (para [0014]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have provided a vacuum pressure to the proximal opening (exhaust) of lumen 104 to assist the evacuation of the pressurized fluid from the turbine because fluid built up in the turbine would hindering the rotation of the turbine.

Referring to claim 16, Kensey/Stockmeier/Keith/Mung discloses a tissue removing catheter as set forth in claim 15, further comprising an exhaust supply line 104 . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kensey and Stockmeier in view of Keith et al. as applied to claim 9 above and further in view of Ocel et al. (US 20030144656).

Referring to claim 18, Kensey/Stockmeier/Keith discloses a tissue removing catheter as set forth in claim 9 but fails to disclose wherein the handle further includes a canister configured to hold the propellant under pressure. However, Ocel discloses a pressurized canister as a fluid source can be directly connected to, or incorporated into, the handle of a catheter system (para [0047]). Examiner notes that in paragraph [0042] of the publication of the instant application, Applicant discloses that the source of pressurized propellant can be incorporated into the handle or outer of the handle. Since absent of persuasive evident that the location of the canister with respect to the handle is significant, the use of such is viewed as a matter of choice which a person of ordinary skill in the art would have found obvious. It would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filling date of the application, to provide the pressure source in the form of a canister/bottle inside of the handle since such a design does not solve any stated problem.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 allowed. The prior art of record alone or in combination fails to disclose an exhaust supply line extending between the handle and a nozzle and configured to divert a portion of the propellant from the turbine and directly into the exhaust, wherein the exhaust constricts the flow of propellant from the exhaust supply line before the flows of the propellant from the return line and exhaust supply line mix to impart the vacuum on the turbine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771